DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species drawn to insulin lispro and triphosphate in the reply filed on 12/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Soula et al. (“Soula”, US2016/0082106, cited in the IDS dated 4/23/2020).

The compositions of Soula encompass an insulin analog is chosen from the group consisting of the insulin lispro (Humalog), the insulin aspart (Novolog, Novorapid) and the insulin glulisine (Apidra) [(0201)] (as in instant claim 13). The pharmaceutical compositions comprise an insulin concentration is between 240 and 3000 uM (40 to 500 IU/mL) (as in instant claim 14). In one embodiment, the pharmaceutical compositions of Soula are characterized in that the insulin concentration is between 600 and 1200 uM (100 to 200 IU/mL) (as in instant claim 15).  
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soula et al. (“Soula”, US2016/0082106, cited in the IDS dated 4/23/2020) in view of US Homman et al. (“Homman”, US 8,591,465).
Soula discloses an aqueous pharmaceutical composition comprising insulin and at least one substituted anionic compound of non-saccharide structure and at least one polyanionic compound, which can be e.g. a triphosphate (see [0217] and claim 14) (as in instant claims 1-2). The compositions according to Soula do not seem to necessarily contain EDTA (see [1305]-[1311]).  The compositions according to Soula may also comprise additives such as tonicity agents, for instance glycerol, sodium chloride (NaCl), mannitol and glycine ([0328]), as in claims 9-10).  The compositions also comprise the addition of zinc salts between 0 and 500 uM (0.5 mM), especially between 0 and 300 uM and in particular between 0 and 200 uM (e.g., [0322]) as in the limitation of claims 7 and 8.  In one embodiment, the compositions according to the invention also comprise preserving agents.  In one 
The compositions of Soula encompass an insulin analog is chosen from the group consisting of the insulin lispro (Humalog), the insulin aspart (Novolog, Novorapid) and the insulin glulisine (Apidra) [(0201)] (as in instant claim 13). The pharmaceutical compositions comprise an insulin concentration is between 240 and 3000 uM (40 to 500 IU/mL) (as in instant claim 14). In one embodiment, the pharmaceutical compositions of Soula are characterized in that the insulin concentration is between 600 and 1200 uM (100 to 200 IU/mL) (as in instant claim 15).   The compositions according to Soula may also comprise any excipient in accordance with the pharmacopeas and compatible with the insulins used at the working concentrations. In the case of local and systemic releases, the envisaged modes of administration are the intravenous, subcutaneous, intradermal or intramuscular route. Most particularly, the mode of administration is the subcutaneous route (e.g., [0330]-[0331]).
Soula does not expressly teach using an autoinjector to deliver the insulin solutions to treat a diabetic patient.
Hommann teaches an autoinjector (as in instant claim 19), especially an injection pen for subcutaneous administration e.g. for self administration of products, especially in diabetes treatment (as in instant claim 16), osteoporosis treatment or treatment with growth hormones.  The injectable product is e.g. insulin, osteoporosis preparation or a growth hormone (e.g., Figures). The device can be used for self-administered products (col. 3).
It would have been obvious to use the autoinjector of Hommann to deliver the compositions of Soula in order to treat diabetes. One of ordinary skill in the art would have been motivated to do so because the autoinjectors of Hommann allow self-administration and improve handling by making the device more compact and with as short possible a length as measured in the forward-drive direction of 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 03/2021